Exhibit 10.2

EMPLOYMENT AGREEMENT

        AGREEMENT dated as of January 1, 2007 between SWANK, INC., a Delaware
corporation, with an address at 90 Park Avenue, New York, New York 10016 (the
“Corporation”), and JAMES E. TULIN, residing at 11843 East Desert Trail Road,
Scottsdale, Arizona 85259 (“Employee”).

W I T N E S S E T H:

        WHEREAS, the Corporation desires to continue the employment of Employee
upon the terms and subject to the conditions hereinafter set forth; and

        WHEREAS, Employee is willing to be employed by the Corporation upon such
terms and conditions of employment.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Employee
hereby agree as follows:

        1.        Employment and Term.

        The Corporation hereby employs Employee, and Employee hereby accepts
employment by the Corporation, on the terms and conditions herein contained, to
perform the duties described in paragraph 2 for a term (the “Employment Term”)
commencing on January 1, 2007 (the “Commencement Date”) and, subject to the
remaining provisions of this Agreement, ending on December 31, 2009.

        2.        Duties.

                (a)        During the Employment Term, Employee shall serve as
Senior Vice President of the Corporation. Employee will perform such duties and
responsibilities, consistent with the position of Senior Vice President and in
accordance with past practice, as from time to time shall be designated in good
faith by the Corporation’s Chairman of the Board and/or its Board of Directors
and Employee shall report to, and shall be subject to the direction and
supervision of, the Chairman of the Board and the Board of Directors of the
Corporation. Employee shall serve the Corporation faithfully and to the best of
his ability and will devote his full business time and attention to the business
and affairs of the Corporation and its subsidiaries except during vacation
periods and periods of illness or incapacity.

                (b)        The Corporation and Employee acknowledge and agree
that, while the duties of Employee under this paragraph 2 are presently intended
primarily to be performed at the Corporation’s offices located in the
Scottsdale, Arizona area (presently 8800 North Gainey Center Drive, Suite 278,
Scottsdale, Arizona 85258), Employee shall spend such time at the Corporation’s
other offices and otherwise travel in furtherance of the business of the
Corporation or the performance of Employees duties and responsibilities
hereunder, as the Board of Directors or the Corporation’s Chairman of the Board
shall deem necessary.

--------------------------------------------------------------------------------

        3.        Compensation and Benefits.

                (a)        During the Employment Term, in consideration for the
full and complete performance by Employee of his duties and obligations under
this Agreement, the Corporation agrees to pay Employee a salary (“Base Salary”)
at the rate of $357,000 per year payable in accordance with the Corporation’s
regular pay intervals for its executive officers or in such other manner as
shall be mutually agreeable to Employee and the Corporation. The Executive
Compensation Committee of the Corporation’s Board of Directors may, in its
discretion, at any time and from time to time, increase the Base Salary for
Employee and grant Employee other compensation in addition to that provided for
hereby (in that regard, consistent with past practices, Employee will be
considered by the Corporation for a salary increase and annual bonus
compensation at the same time as the other executive officers of the Corporation
are considered for a salary increase and such bonus compensation). The Base
Salary described herein and other amounts payable to Employee hereunder are, in
each case, a gross amount, and Employee acknowledges and agrees that the
Corporation shall be required to withhold, and such Base Salary and other
amounts shall be reduced by, applicable federal, state and local taxes, FICA,
unemployment compensation taxes and other required taxes, assessments and
withholdings.

                (b)        During the Employment Term, Employee shall be
entitled to participate in any retirement, medical payment, disability, health
or life insurance and other benefit plans and arrangements which may be or
become available to executive officers of the Corporation in general; provided,
that Employee shall be required to comply with the conditions attendant to
coverage by such plans and arrangements and shall comply with, and be entitled
to benefits only in accordance with, the terms and conditions of such plans and
arrangements.

                (c)        Employee shall be entitled to reimbursement for such
expenses reasonably incurred by him in furtherance of the business of the
Corporation and in the performance of his duties hereunder, on an accountable
basis with such substantiation as the Corporation may at the time require from
its executive officers.

                (d)        During the Employment Term, the Corporation shall
provide to Employee a leased automobile for his use, at a gross cost to the
Corporation of not more than $1,500 per month.

                (e)        Employee shall be entitled to four (4) weeks vacation
in each year during the Employment Term. Such vacation shall be taken at such
time or times as may be mutually agreed upon by the Corporation and Employee and
in accordance with the vacation policies and procedures for employees of the
Corporation as in effect from time to time.

-2-

--------------------------------------------------------------------------------

        4.        Termination for Disability or Death.

                (a)        If, during the Employment Term, in the good faith
judgment of the Corporation’s Board of Directors, Employee shall, because of
physical or mental illness or incapacity, become unable to perform the duties
and services required of him pursuant to this Agreement for a period of 120
consecutive days or for a period of 150 days in any 365-day period, the
Corporation may, upon prior written notice given at any time after the
expiration of such 120-day period or 150-day period, as the case may be, to
Employee of its intention to do so, terminate this Agreement and the Employment
Term to such date as may be set forth in such notice. In case of such
termination, Employee shall be entitled to receive (i) his Base Salary through
the end of the calendar month in which termination occurs, plus (ii) bonus
compensation, if any, that shall have been awarded to Employee prior to such
termination, but not paid to him prior to such termination. The foregoing
amounts shall be in addition to amounts, if any, that shall be payable to
Employee upon his illness or incapacity under any disability insurance policy or
other disability plan of the Corporation.

                (b)        If, during the Employment Term, Employee shall die,
Employee’s legal representatives shall be entitled to receive (i) his Base
Salary through the end of the calendar month in which termination occurs, plus
(ii) bonus compensation, if any, that shall have been awarded to Employee prior
to such termination, but not paid to him prior to such termination. If Employee
shall die after the Employment Term but during any period in which Employee
shall be entitled to receive amounts under paragraph 5(b) hereof, Employee’s
legal representatives shall be entitled to receive all amounts that Employee
would have been entitled to receive under paragraph 5(b).

        5.        Termination by Corporation; Expiration of the Employment Term;
Change of Control.

                (a)        The Corporation may terminate this Agreement and the
Employment Term, without liability other than for payment of accrued but unpaid
Base Salary and Commissions through the date this Agreement shall terminate and
the Employment Term end, “for cause.” The term “for cause” shall mean (i) a
willful refusal or failure (after not less than 14 days notice by the
Corporation to Employee that such refusal or failure will result in termination
of this Agreement and the Employment Term) by Employee to perform, to the
satisfaction of the Chairman of the Board or the Board of Directors, determined
in good faith, any duties or responsibilities assigned to Employee, (ii) a
breach in any material respect by Employee of a term or provision of this
Agreement which is not cured within 14 days after notice of such breach shall
have been given to Employee by the Corporation, (iii) the commission by Employee
of an act involving moral turpitude, dishonesty, theft, misappropriation of
assets, or unethical business conduct, or any other conduct of Employee which
materially impairs or materially harms the reputation, or is otherwise to the
material detriment, of the Corporation, or any of its subsidiaries or
affiliates, or which could reasonably be expected to materially impair or harm
the reputation, or be to the material detriment, of the Corporation, (iv) the
use of illegal drugs or prohibited substances, (v) excessive drinking which, in
the good faith

-3-

--------------------------------------------------------------------------------

judgment of the Chairman of the Board or the Board of Directors, impairs
Employee’s ability to perform his duties and responsibilities hereunder, (vi)
the conviction of Employee of, or the pleading of nolo contendere by Employee
to, any felony, or a misdemeanor involving any of the acts referred to in clause
(a)(iii) above, or the admission by Employee thereto, or (vii) the breach by
Employee of a fiduciary duty or fiduciary obligation to the Corporation or any
of its subsidiaries or affiliates.

                (b)        The Corporation may also terminate this Agreement and
the Employment Term at any time without cause. In such event, provided Employee
shall not at any time be in violation of paragraph 6 hereof, the Corporation
shall pay to Employee (i) his Base Salary (at the annual rate in effect on the
date of termination) from the date of termination through and including the last
day of the Employment Term (without regard to the termination of this Agreement
and the Employment Term pursuant to this subparagraph (b) and without regard to
any further extension of the Employment Term pursuant to paragraph 1 and (ii)
accrued but unpaid bonus compensation, if any, through the termination date, in
each case, which shall be payable in installments in accordance with the
Corporation’s regular pay intervals for its executive officers or in such other
manner as shall be mutually agreeable to Employee and the Corporation.

                (c)        Notwithstanding anything contained in this Agreement
to the contrary, in the event that Employee’s employment with the Corporation
and/or its subsidiaries and affiliates shall terminate and he shall be entitled
to receive amounts under that certain Termination Agreement effective January 1,
1999 between the Corporation and Employee (as the same may be amended, modified
or supplemented, and together with any successor agreements, the “Termination
Agreement”), at Employee’s option, Employee shall be entitled to receive either
(i) the amounts, if any, to which he may be entitled under this Agreement in
respect of such termination, or (ii) the amounts to which Employee may be
entitled to receive under the Termination Agreement, but not both amounts.
Employee shall exercise his option by giving the Corporation written notice
thereof in accordance with the terms and conditions of this Agreement not later
than 14 days after such termination; provided, that if Employee shall not give
such notice, Employee shall be considered to have opted for the amounts referred
to in clause (c)(ii) in lieu of the amounts referred to in clause (c)(i).

                (d)        For a period of fifteen (15) days from and after the
occurrence of a Change of Control (as hereinafter defined) during the Employment
Term, Employee shall have the right, exercisable by written notice to the
Corporation pursuant to this Agreement, to terminate this Agreement. Such
termination shall be effective upon the giving of such notice to the
Corporation. Upon such termination, in addition to any other amounts to which
Employee shall be entitled to receive pursuant to the Termination Agreement or
otherwise, but in lieu of any amounts to which Employee may be entitled to
receive under this Agreement, Employee shall be entitled to receive payment of
accrued but unpaid Base Salary and accrued but unpaid bonus compensation, if
any, through the date this Agreement shall so terminate. For purposes of this
Agreement, a “Change of Control” shall be deemed to have occurred if both (1)
(i) there has occurred a change in control as the term “control” is defined

-4-

--------------------------------------------------------------------------------

in Rule 12b-2 promulgated under the Securities Exchange Act of 1934 as in effect
on the date hereof (the “Exchange Act”); (ii) when any “person” (as such term is
defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), except for The
New Swank, Inc. Retirement Plan and Trust or any other any employee stock
ownership plan or trust (or any of the trustees thereof) or other benefit plan
of the Corporation, becomes a beneficial owner, directly or indirectly, of
securities of the Corporation representing twenty-five (25%) percent or more of
the Corporation’s then outstanding securities having the right to vote on the
election of directors; (iii) during any period of not more than two (2)
consecutive years (not including any period prior to the execution of this
Agreement), individuals (other than Employee) who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (1) (i), (ii), (iv), (v), (vi) or
(vii) of this definition) whose election by the Board or nomination for election
by the Corporation’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who were either directors at the
beginning of the period or whose election or nomination for election was
previously approved, cease for any reason to constitute at least seventy-five
(75%) percent of the entire Board of Directors; (iv) when a majority of the
directors (other than Employee) elected at any annual or special meeting of
stockholders (or by written consent in lieu of a meeting) are not individuals
nominated by the Corporation’s incumbent Board of Directors; (v) if the
stockholders of the Corporation approve a merger or consolidation of the
Corporation with any other corporation, other than a merger or consolidation
which would result in the holders of voting securities of the Corporation
outstanding immediately prior thereto being the holders of at least eighty (80%)
percent of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation; (vi) if the stockholders of the Corporation
approve a plan of complete liquidation of the Corporation; or (vii) if the
stockholders of the Corporation approve an agreement for the sale or disposition
of all or substantially all of the Corporation’s assets; and (2) John Tulin
shall no longer be the Chairman of the Board andChief Executive Officer of the
Corporation.

        6.        Certain Covenants and Agreements.

                (a)        In consideration of Employee’s employment hereunder,
Employee agrees that during the Employment Term and for a period of one (1) year
and such additional periods, if any, during which Employee shall be receiving
amounts from the Corporation pursuant to paragraph 5 of this Agreement, or the
Termination Agreement, Employee will not directly or indirectly (i) solicit,
induce or entice for employment, retention or affiliation, recommend to any
corporation, entity or other person the solicitation, inducement or enticement
for employment, retention or affiliation of, or employ, retain or affiliate
with, any employee, consultant, independent contractor or other person employed
or retained by, or affiliated with, the Corporation, or any of its subsidiaries
or affiliates, (ii) engage in any activity intended to terminate, disrupt or
interfere with the Corporation’s or any of its subsidiary’s or affiliate’s
relationship with any customer, supplier, lessor or other person or entity, or
(iii) engage or participate in, or have any interest in any corporation, person,
or other entity, that engages or participates in any business or activity
engaged or participated in by the

-5-

--------------------------------------------------------------------------------

Corporation on date of termination of the Employment Term. For purposes of this
paragraph 6(a), Employee will be deemed directly or indirectly to be engaged or
participating in the operation of such a business or activity, or to have an
interest in a corporation, or other person or entity, if he is a proprietor,
partner, joint venturer, shareholder, director, officer, lender, manager,
employee, consultant, advisor or agent, or if he, directly or indirectly
(including as a member of a group), controls all or any part thereof; provided,
that nothing in this paragraph 6(a) shall prohibit Employee from holding less
than two percent (2%) of a class of a corporation’s outstanding securities that
are listed on a national securities exchange or traded in the over-the-counter
market.

                (b)        Employee acknowledges that by his employment he will
be in a confidential relationship with the Corporation and will have access to
confidential information and trade secrets of the Corporation, its subsidiaries
and affiliates (collectively, the “Confidential Information”). Confidential
Information includes, but is not limited to, customer and client lists,
financial information, price lists, marketing and sales strategies and
procedures, computer programs, databases and software, supplier, vendor and
service information, personnel information, operating procedures and techniques,
business plans and systems, and all other records, files, and information in
respect of the Corporation. During the Employment Term and thereafter, Employee
shall maintain the strictest confidentiality of all Confidential Information and
shall not use or permit the use of, or disclose, discuss, communicate or
transmit or permit the disclosure, discussion, communication or transmission of,
any Confidential Information. This paragraph 6(b) shall not apply to (i)
information that, by means other than Employee’s direct or indirect disclosure,
becomes generally known to the public, or (ii) information the disclosure of
which is compelled by law (including judicial or administrative proceedings and
legal process). In that connection, in the event that Employee is requested or
required (by oral question, interrogatories, requests for information or
documents, subpoenas, civil investigative demand or other legal process) to
disclose any Confidential Information, Employee agrees to provide the
Corporation with prompt written notice of such request or requirement so that
the Corporation may seek an appropriate protective order or relief therefrom or
may waive the requirements or this paragraph 6(b). If, failing the entry of a
protective order or the receipt of a waiver hereunder, Employee is, in the
opinion of counsel, compelled to disclose Confidential Information under pain of
liability for contempt or other censure or penalty, Employee may disclose such
Confidential Information to the extent so required.

                (c)        In the event of a breach or threatened breach by
Employee of any of the provisions of this paragraph 6, the Corporation shall be
entitled to an injunction to be issued by any court or tribunal of competent
jurisdiction to restrain Employee from committing or continuing any such
violation. In any proceeding for an injunction, Employee agrees that his ability
to answer in damages shall not be a bar or be interposed as a defense to the
granting of a temporary or permanent injunction against him. Employee
acknowledges that the Corporation will not have an adequate remedy at law in the
event of any breach by him as aforesaid and that the Corporation may suffer
irreparable damage and injury in the event of such a breach by him. Nothing
contained herein shall be construed as prohibiting the Corporation from pursuing
any other remedy or remedies available to the Corporation in respect of such
breach or threatened breach.

-6-

--------------------------------------------------------------------------------

                (d)        If any term or provision of this paragraph 6 shall be
held invalid or unenforceable because of its duration, geographic scope, or for
any other reason, the Corporation and Employee agree that the court making such
determination shall have the power to modify such provision, whether by limiting
the geographic scope, reducing the duration, or otherwise, to the minimum extent
necessary to make such term or provision valid and enforceable, and such term or
provision shall be enforceable in such modified form.

        7.        Employee’s Representations.

                (a)        Employee represents and warrants that he has full
authority and legal capacity to execute and deliver this Agreement and perform
his duties and obligations hereunder and is not under any contractual, legal or
other restraint or prohibition that would restrict, prohibit or prevent Employee
from performing this Agreement and his duties and obligations hereunder.

                (b)        Employee acknowledges that he is free to seek advice
from independent counsel with respect to this Agreement. Employee has obtained
such advice and is not relying on any representation or advice from the
Corporation or any of its officers, directors, attorneys, or other
representatives regarding this Agreement, its contents or effect.

        8.        Assignability.

        This Agreement may not be assigned by Employee or the Corporation
without the prior written consent of the other party. Subject to the foregoing,
all of its terms and conditions shall be binding upon and inure to the benefit
of Employee and his heirs, executors, administrators, legal representatives and
assigns and the Corporation and its successors and assigns.

        9.        Notices.

        Except as otherwise expressly provided, any notice, request, demand or
other communication permitted or required to be given under this Agreement shall
be in writing, shall be sent by one of the following means to Employee at his
address set forth on the first page of this Agreement and to the Corporation at
656 Joseph Warner Boulevard, Taunton, Massachusetts 02780, Attention: Chief
Financial Officer, (or to such other address as shall be designated hereunder by
notice to the other parties and persons receiving copies, effective upon actual
receipt) and shall be deemed conclusively to have been given: (a) on the first
business day following the day timely deposited for overnight delivery with
Federal Express (or other equivalent national overnight courier service) or
United States Express Mail, with the cost of delivery prepaid or for the account
of the sender; (b) on the fifth business day following the day duly sent by
certified or registered United States mail, postage prepaid and return receipt
requested; or (c) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day). A copy of each notice, request,
demand or other communication given to the Corporation by Employee shall be
given to William D. Freedman, Esq., Troutman Sanders LLP, The Chrysler Building,
405 Lexington Avenue, New York, New York 10174.

-7-

--------------------------------------------------------------------------------

        10.        No Waiver by Action, Cumulative Rights, Etc.

        Any waiver or consent from either party respecting any term or provision
of this Agreement shall be effective only in the specific instance and for the
specific purpose for which given and shall not be deemed, regardless of
frequency given, to be a further or continuing waiver or consent. The failure or
delay of either party at any time or times to require performance of, or to
exercise any of its powers, rights or remedies with respect to, any term or
provision of this Agreement in no manner shall affect that party’s right at a
later time to enforce any such term or provision.

        11.        Interpretation, Headings.

        The parties acknowledge and agree that the terms and provisions of this
Agreement have been negotiated, shall be construed fairly as to all parties
hereto, and shall not be construed in favor of or against any party. The section
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

        12.        Severability.

        The invalidity or unenforceability of any provision of this Agreement
shall not affect, impair or invalidate any other provision of this Agreement.

        13.        Counterparts; New York Governing Law; Amendments, Entire
Agreement.

        This Agreement may be executed in two counterpart copies, each of which
may be executed by one of the parties hereto, but both of which, when taken
together, shall constitute a single agreement binding upon the parties hereto.
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of laws (or any other principles or laws that would make the laws of
any jurisdiction other than the State of New York applicable hereto). Each and
every modification and amendment of this Agreement shall be in writing and
signed by the parties hereto, and any waiver of, or consent to any departure
from, any term or provision of this Agreement shall be in writing and signed by
the party granting the waiver or consent. This Agreement contains the entire
agreement of the parties and supersedes all prior representations, agreements
and understandings, oral or otherwise, between the parties with respect to the
matters contained herein.

-8-

--------------------------------------------------------------------------------

        14.        Survival.

        The provisions of this paragraphs 5, 6 and 8-14 shall survive the
termination of this Agreement and the Employment Term.

        IN WITNESS WHEREOF, the Corporation and Employee have signed this
Agreement on the date set forth on the first page of this Agreement.

  SWANK, INC.


By: Jerold R. Kassner, Senior Vice President
        Jerold R. Kassner, Senior Vice President
        and Chief Financial Officer



James E. Tulin
James E. Tulin



-9-